UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7424



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD LAMONT USSERY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-95-1F)


Submitted: November 21, 2006              Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Lamont Ussery, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Lamont Ussery appeals the district court’s order

denying    his   motion   to   compel    specific    performance    of    a    plea

agreement.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     United     States     v.   Ussery,   No.   5:94-cr-95-1F

(E.D.N.C. Aug. 2, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the      court   and     argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -